DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Criscione (US 4406207 A) in view of Acocella (US 9514720 B1).
	Regarding claim 1, Criscione discloses a drum pad holder (Figs. 1-3) arranged for holding a drum pad (20), said drum pad holder comprising: a base element (28), which base element is arranged fastenable to a thigh of a user (Fig. 1).
	Criscione does not mention expressly: said drum pad holder comprising: an adjustable arm arrangement, and a head element; wherein said head element comprises a head pin arranged for holding said drum pad, said head pin comprising a securing arrangement for securing said drum pad in place.  
	Acocella discloses a percussion instrument holder (Figs. 1A and 1B) arranged for holding a percussion pad (111), said percussion instrument holder comprising: a base 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Criscione by incorporating Acocella’s teaching of the adjustable arm arrangement (i.e., the spring mechanism 102) and the head element into the  Criscione drum pad holder between the drum pad (20) and the base element (28) to arrive the claimed invention. Doing so would allow the user to adjust the height of Criscione drum pad from the user’s thigh or the distance of the drum pad away from the user’s body (Acocella, col. 5, lines 48-52; col. 6, lines 28-47).
	Regarding claims 2 and 3, Criscione does not but Acocella discloses: wherein said adjustable arm arrangement comprises an outer arm and an at least one inner arm extendable from said outer arm (col. 6, lines 28-47). As such, the combination of Criscione and Acocella renders the claimed invention obvious.
	Regarding claims 4-6, Criscione discloses the claimed invention (Figs. 1 and 3).
	Regarding claim 7, Criscione does not but Acocella discloses: said base element comprise a support element (the ring for receiving the strap 119) supporting the fastening of the base element to a thigh of a user, wherein said support element comprises slot/slots suited for said at least one fastening element to go through (Fig. 
	Regarding claim 8, Criscione does not but Acocella discloses: wherein said securing arrangement of said head pin is a thread of said head pin (inherent to the upper cymbal mount 127 in Fig. 1B). As such, the combination of Criscione and Acocella renders the claimed invention obvious.
	Regarding claim 9, Criscione does not but Acocella discloses: wherein said outer arm (115 is connected to 104 as shown in Fig. 1B) comprises a base joint arranged fastenable to said base element (Fig. 1B). As such, the combination of Criscione and Acocella renders the claimed invention obvious.
	Regarding claims 11-13, Criscione does not but Acocella discloses: wherein said base element comprises outer arm tightening member (129) arranged for tightening said outer arm in its adjusted position (Fig. 1B); wherein said outer arm comprises inner arm tightening member (132) arranged for tightening said inner arm in its adjusted position; wherein said inner arm comprises an upper joint arranged fastenable to said head element (Fig. 1B). As such, the combination of Criscione and Acocella renders the claimed invention obvious.
	Regarding claim 14, Criscione does not but Acocella discloses: wherein said head element comprises head element fastening member arranged for fastening said head element in its adjusted position (Fig,. 1B).  As such, the combination of Criscione and Acocella renders the claimed invention obvious.
	Regarding claim 15, Criscione discloses: wherein said drum pad .
10 is rejected under 35 U.S.C. 103 as being unpatentable over Criscione in view of Acocella as applied to claim 9 above further in view of Arrizon (US 20210140579 A1).
	Regarding claim 10, Criscione in view of Acocella is silent on: wherein said base joint comprises a ball protrusion, which ball protrusion is arranged fitting to a counterpart position in said base element.
	  Arrizon teaches a base element comprising a base joint wherein said base joint comprises a ball protrusion, which ball protrusion is arranged fitting to a counterpart position in said base element (Figs. 1B and 3B).
	It have been obvious to one having ordinary skill in the art to incorporate Arrizon’s teaching of the base joint into the combination of Criscione and Acocella to engage the spring mechanism (combination of 103/104 etc.) with the lower arm (106) or the pad (118). Doing so would improve the 3-D adjustability of the drum pad holder.
	
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIANCHUN QIN/Primary Examiner, Art Unit 2837